 In the Matter of THE GREAT ATLANTIC & PACIFIC TEA COMPANY,EMPLOYERandTONY MEYERS AND CHARLES A. THORNTON, PETITION-ERSandDISTRICT UNION No. 1470, RETAIL CLERKS INTERNATIONALASSOCIATION, AFFILIATED WITH THE AMERICAN. FEDERATION OF LABOR,UNIONCaseNo. 13-RD-37.-Decided September21, 1949DECISIONANDORDERUpon a petition for decertification duly filed, a hearing was heldbefore Herman J. De Koven, hearing officer.The hearing officer'srulings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man Herzog and Members Houston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners assert that the Union is no longer the represent-ative of certain employees of the Employer, as defined in Section 9(a) of the Act. The Union is a labor organization recognized by theEmployer as the exclusive bargaining representative for the employeesdesignated in the petition.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2'(6) and (7) of the Act, for the followingreasons:Tony Meyers, one of the Petitioners, herein, is employed as assistantgrocery manager in the Employer's Rock Island, Illinois, store, in-volved in this proceeding.Charles A. Thornton, the other Petitioner,is employed as produce manager in the same store.Meyers has thepower to hire and discharge employees, and has exercised that power.He also manages the store during the frequent absence of the grocery86 N. L. R. B., No. 12.61 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager.Thornton has several employees working under his direc-tion.He has the power effectively to recommend their dischargesand he has exercised that power on several occasions.The Petitionerssolicited and obtained, during working hours, the employee signa-tures for theprima facieshowing of interest to accompany thepetition.We find that the Petitioners are supervisors, within the meaning ofthe Act, and, for reasons expressed in an earlier decision,' are there-fore ineligible to represent the Employer's employees in this pro-ceeding.We shall for this reason dismiss the petition.2ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.'Matter of Clyde J. Merris, 77 N.L.R. B. 1375.2We find it therefore unnecessary to consider the other issues raised In this,proceeding